REPORTED

IN THE COURT OF SPECIAL APPEALS
         OF MARYLAND

              No. 0005

        September Term, 2014



            GUY NIMRO

                  v.


  JANE W. HOLDEN, PERSONAL
REPRESENTATIVE OF THE ESTATE
      OF DAN WESTLAND



 Krauser, C.J.,
 Kehoe,
 Rodowsky, Lawrence F.
  (Retired, Specially Assigned),

                            JJ.


       Opinion by Rodowsky, J.


       Filed: February 27, 2015
       Maryland Code (1974, 2012 Repl. Vol.) , § 8-103(a) of the Estates and Trusts Article

(ET) is a nonclaim statute. Imbeski v. Carpenter Realty, 357 Md. 375, 377, 744 A.2d 549,

550 (2000). In relevant part it provides:

       "§ 8-103. Limitation on presentment of claims.

              "(a) In general. – Except as otherwise expressly provided by statute
       with respect to claims of the United States and the State, all claims against an
       estate of a decedent, whether due or to become due, absolute or contingent,
       liquidated or unliquidated, founded on contract, tort, or other legal basis, are
       forever barred against the estate, the personal representative, and the heirs and
       legatees, unless presented within the earlier of the following dates:

              "(1) 6 months after the date of the decedent's death[.]"

The principal question here is: When record title to realty devolves upon a personal

representative after the twenty-year period for the transfer of title by adverse possession, or

for the acquisition of a prescriptive easement, are such interests extinguished under § 8-

103(a) by the failure of the alleged adverse possessor/user to file a claim in the estate

proceedings asserting ownership of those interests? In an action to quiet title, the Circuit

Court for Anne Arundel County held, on a motion titled, "to Dismiss," that that was the

effect of § 8-103(a) because the assertion of rights allegedly acquired by adverse possession

or prescription was a "claim" within the meaning of § 8-103(a). For the reasons hereinafter

set forth, we disagree and shall reverse.

       At issue are the rights in lots 84 through 87 and 1 through 3 as shown on the plat of

Fairview-Section One, dated January 1933, recorded among the land records of Anne

Arundel County in Plat Book FSR No. 3, folio No. 76. When the instant action was initiated

in September 2013, the appellee, Jane W. Holden, as personal representative of the Estate
of Dan D. Westland, held record title to the disputed property. The appellant, Guy A.

Nimro, owns lots 80-83.

       Attached to Nimro's complaint are copies of conveyances and of the plat of Section

One of Fairview. The east side of Fairview faces Herring Bay and lots 1 through 3 abut the

water. They lie on the east side of a north-south street, Shore Drive. Between Shore Drive

and the water, to the north of lots 1-3, is a way from that street to the water. Lots 87 through

80 are in a block of lots extending from the west side of Shore Drive in a westerly direction.

That block is bounded on its north side by South Drive, an east-west street. Lot 87 is at the

corner of Shore Drive and South Drive. Lot 84, the western end of the disputed property,

abuts the eastern side of lot 83, the east end of the Nimro property. Thus, the disputed

property lies between the Nimro property and the water. Other exhibits to the complaint

indicate that the disputed property is unimproved.

       The record consists of the complaint and its attached exhibits, and both an answer and

a motion to dismiss. To the latter is attached a copy of the docket entries from the Orphans'

Court for Anne Arundel County in the Westland estate. The purpose of producing the

docket entries was to get before the court the negative fact that Nimro had not filed a claim

against the Westland estate. That exhibit had the effect of converting appellee's motion to

dismiss into a motion for summary judgment. Maryland Rule 2-322(c). Consequently, we

shall restrict our review to the ground of decision relied upon by the circuit court.




                                             -2-
       The Nimro exhibits show that appellant acquired lots 80-83 by a deed dated June 29,

1990, from Mildred Bloom, who acquired title in her own name in February 1987. Mildred's

title was acquired after the death of the survivor of Loren A. and Madge T. Bloom, who had

acquired lots 81-83 in 1946 and lot 80 in 1952. The deed to Nimro does not expressly

convey any rights of the grantor in the disputed property. Dan Westland had acquired the

disputed property as a gift, by deed from his mother in 1989. She had acquired the disputed

property in 1978.

       The complaint alleged in Count I that "[f]or more than twenty (20) years Plaintiff and

his predecessors in title have been in open, exclusive, hostile, adverse and actual possession

under a claim of right" to the disputed property. Count II alleged that "since 1952, the

Plaintiff ... and his predecessors in title have used the property for more than twenty years

... as an extension of Plaintiff's front yard, unobstructed sight line to Herring Bay and ingress

and egress to the beach are [sic] on Herring Bay." There is no allegation that the Blooms

or Nimro enclosed or built on the disputed land. The complaint alleged, and the estate

exhibit shows, that Dan Westland died February 13, 2006.

       The circuit court ruled:

              "Based upon the Plaintiff's claim, claiming adverse possession, he's
       claiming that he and his predecessors-in-title have either adverse possession
       or the prescriptive easement, as existed for 20 years, and it also relates to the
       predecessors.

               "Clearly in 2006, that claim existed that it is a legal basis that no claim
       was made against the property; no claim was made against the estate. On that
       basis, the Court will grant the Motion to dismiss."

                                              -3-
                                               I

                                     A Preliminary Issue

       This is a dispute about the date on which the applicable twenty year period is alleged

to have begun. Count II (adverse user) clearly avers 1952 while Count I (adverse

possession) is silent on the start date. "It is the Appellant's position that he has asserted

dominion over the properly [sic] in question since 1990 when he purchased the property and

that his predecessor in title had done so." Appellant's Brief at 4. If the start date is in 1990,

the twenty year period would not run until sometime in 2010, four years after the decedent's

death. With that start date, § 8-103 literally would not apply.

       The circuit court, however, construed the ambiguity in the complaint adversely to the

pleader. Read Drug Chemical Co. v. Colwill Construction Co., 250 Md. 406, 243 A.2d 548

(1968). It considered the twenty year period to have run by 2006. That is the way that the

issue comes to us. Accordingly, we are to consider that the twenty year period began during

the Blooms' ownership of the present Nimro lots. The circuit court assumed that any rights

held by the Blooms in the disputed property passed to Nimro through the 1990 conveyance

of the present Nimro property. The appellee's argument does not question on legal grounds

that step in Nimro's assertion of title to, or an easement over, the disputed property.




                                              -4-
                                  The Parties' Contentions

       Nimro submits that he "is not making a claim against the estate." Appellant's Reply

Brief and Appendix at 4. Rather than seeking an asset of the Westland estate, "he is seeking

a ruling of good title to his property." Id.

       The estate contends that Nimro is seeking title to an asset of the estate and thus is

asserting a claim against it which should have been filed in the estate proceedings, per § 8-

103(a), within six months after Westland's death. The claim does not lie beyond the

intendment of § 8-103(a) because the nonclaim statute applies to "all" claims whether

"founded on contract, tort, or other legal basis." (Emphasis added).

       Appellee also emphasizes that the policy of § 8-103 is to expedite the administration

of estates, a policy that is satisfied by requiring one whose claim rests on adverse possession

to come forward within six months, or be barred. The bill to quiet title, the estate asserts,

is subject to the nonclaim statute because this Court held the statute to apply to an action in

equity, i.e., specific performance, in Lowery v. Hairston, 73 Md. App. 189, 533 A.2d 922

(1987).

       Thus, appellant's position is that adverse possession and prescription created Nimro's

interests in the disputed property by operation of law when the twenty years had run.

Appellee's ultimate position necessarily is that no interest in realty that arose by adverse

possession or prescription can survive, if the title to realty devolves into a testamentary

estate, unless the holder of the adverse interest timely files a claim per ET § 8-103(a).


                                               -5-
Phrasing the question to be whether filing an action to quiet title is asserting a claim against

the estate does not answer the question whether the judicial declaration of status of title itself

creates the title as of the declaration or whether the declaration, if favorable to the party

asserting adverse possession, is the judicial recognition of a legal consequence of a state of

facts that took effect at an earlier date.

       Our first inquiry is whether Nimro's view of the substantive law of adverse possession

is correct.

                             The Nature of Adverse Possession

       Adverse possession has been described as "a method of transition of ownership

through nonassertion of title thereto, coupled with unauthorized possession thereof by one

lacking good title[.]" 4 Tiffany Real Property § 1132 (3d ed. 1939).

       This Court has given the following explanation:

               "'Adverse possession is a method whereby a person who was not the
       owner of property obtains a valid title to that property by the passage of time.'
       Md. Civ. Pattern Jury Instr. 2:1 (MPJI-Civ.). 'A number of policy
       justifications for the doctrine of adverse possession have been advanced.'
       Herbert T. Tiffany & Basil Jones, Tiffany Real Property, Neighbor § 6:2
       (1975, through Sept. 2006) .... Most commonly, 'courts justify the existence
       and application of adverse possession' for one or more of the following
       reasons:

               "'First, there is a societal interest in "quieting" title to property
               by cutting off old claims. Second, there is a desire to punish
               true owners of land who neglect to assert their proprietary
               rights. Third, there is a need to protect the reliance interests of
               either the adverse possessor or others dealing with the adverse
               possessor that are justifiably based on the status quo. Last an
               efficiency rationale, asserting a goal of promoting land

                                               -6-
               development, seeks to reward those who will use land and cause
               it to be productive'

       "Id."

Hillsmere Shores Improvement Ass'n v. Singleton, 182 Md. App. 667, 691, 959 A.2d 130,

140 (2008) (quoting Yourick v. Mallonee, 174 Md. App. 415, 422, 921 A.2d 869, 873-74

(2007)).

       The Court of Appeals has recognized that title through adverse possession is acquired

on the expiration of the twentieth year, a transfer that occurs by operation of law and without

any need for a judicial determination. Trustees of Broadfording Church of the Brethren v.

Western Md. Ry. Co., 262 Md. 84, 277 A.2d 276 (1971). The facts of that case, for

summary judgment purposes, were:

       1912          A 100 ft. right of way, containing 8.47 acres, was granted to the
                     railroad over the subject property.

       1930          One Dorsey acquired an undivided half interest in the subject property.

       1936-37       After railroad bridge over the Potomac washed out, spur line tracks
                     were removed. Dorsey enclosed the right of way and began use.

       1960          The railroad sued in ejectment. Case languished on docket.

       1963          Dorsey sells to Beavers. Conveyance excludes the right of way as do
                     subsequent conveyances.

       1967          Dorsey dies. His will devises residue to appellant church.

       Noting that "the critical date is 1937, when Dorsey is alleged to have taken possession

of the right of way," the Court held:


                                             -7-
       "If Dorsey's pleas can be substantiated by competent testimony, he acquired
       title to the disputed right of away in 1957 by adverse possession, and if he did,
       from 1957 on, he held a title which he could have alienated by conveyance or
       devise. The circumstance that he specifically excluded the right of way in the
       deed to Beavers left title in him, Fleischmann v. Hearn, ... 141 Md. [463,]
       468, 118 A. 847[, 849] (1922)[.]"

Id. at 87-88, 277 A.2d at 278 (footnote omitted).

       The Court also quoted approvingly from 3 American Law of Property, § 15.14, at 828

(1952), as follows:

       "'It has even been stated that after the statute has fully run the title should be
       treated as having vested at the date of inception of the adverse possession.
       Whatever the date, having once vested it acquires the attributes of other vested
       titles in that it cannot be divested by parol abandonment, by the re-entry of the
       former owner, or by a failure to continue to possession.'"

Id. at 88, 277 A.2d at 278.

       To the same effect is Safe Deposit & Trust Co. v. Marburg, 110 Md. 410, 72 A. 839

(1909), which sustained the constitutionality of Chapter 502 of the Acts of 1884 providing

that, whenever any demand for payment, or payment of, a ground rent had not been made

for more than twenty consecutive years, the rent was conclusively presumed to have been

extinguished, with the result that the reversionary interest was terminated. Describing this

statute as addressing proof that would satisfy adverse possession, the Court said:

       "[T]here can be no reason why such adverse holding of the tenant should not
       be given the same effect as is given to other adverse possessions. The effect
       of adverse possession is thus stated in 1 Am. & Eng. Ency. of Law, 883: 'By
       adverse possession of land for the statutory period of limitation the adverse
       holder acquires a title in fee simple, which is as perfect as a title by deed. Its
       legal effect is, not only to bar the remedy of the owner of the paper title, but
       to divest his estate, and vest it in the party holding adversely for the required

                                             -8-
       period of time, so that he may maintain an action of ejectment for the recovery
       of the land even as against the holder of such paper title who has ousted him.'
       That doctrine was early recognized in this state. Armstrong v. Risteau, 5 Md.
256, 59 Am. Dec. 115. See also Cooley's Const. Lim. (365); 1 Cyc. 1135."

       Obtaining an easement by prescription, as alleged in Count II of Nimro's complaint

to quiet title, operates the same way. This is forcefully illustrated by the description of a side

effect of the creation of an easement at the expiration of the twentieth year that is found in

Restatement (First) of Property § 465 (1944), Comment a.

              "a. Effect of running of prescriptive period on liability for past use.
       An adverse use ordinarily constitutes an invasion of the rights of the owner of
       the land used. Where it does, a cause of action arises against the user at the
       moment the use is made as, for example, for a trespass to the land, or for
       damages caused by taking some substance from the land. On this cause of
       action the applicable statute may prescribe a period less than the prescriptive
       period. Thus the remedy for some acts of adverse use may have been barred
       before the adverse use has continued for the prescriptive period and, therefore,
       before an easement has been created by prescription. Conversely, even
       though the period of limitation for the recovery of damages is less than the
       prescriptive period, it must always be true that the statute has not run on all of
       such causes of action upon the completion of the prescriptive period. Until
       the last moment of the prescriptive period, the acts of adverse use are
       generating new causes of action. For those immediately preceding the
       running of the prescriptive period, the statutory period cannot have run.
       Nevertheless, upon the running of the prescriptive period and the consequent
       creation by prescription of an easement, all acts of adverse use contributing
       to the creation by prescription of such easement become privileged
       retroactively. Even though the statute of limitations has not run on the causes
       of action created by them, they become privileged under the easement to the
       creation of which they have contributed."

       Thus, assuming as we do at this threshold stage, that Nimro can prove facts giving

rise to title by adverse possession, or an easement by prescription, that vested in him, directly



                                              -9-
or indirectly, before Westland's death, the question becomes whether § 8-103 reaches those

interests.

                                 The Scope of § 8-103(a)

       In Baltimore County v. Baltimore County Fraternal Order of Police Lodge No. 4, 439
Md. 547, 572, 96 A.3d 742, 756-57 (2014), the Court reviewed some of the principal rules

of statutory construction, saying:

               "Our canons of statutory construction require that we begin with the
       plain language of the statute in our endeavor to 'ascertain and effectuate the
       intent of the Legislature.' Bowen v. City of Annapolis, 403 Md. 587, 613, 937
A.2d 242, 257 (2007) (quoting Kushell v. [Department] of Nat. Res., 385 Md.
563, 576-78, 870 A.2d 186, 193-94 (2005)); see also Marriott Emps. Fed.
       Credit Union v. Motor Vehicle Admin., 346 Md. 437, 444-45, 697 A.2d 455,
       458-59 (1997) ('The cardinal rule of statutory construction is to ascertain and
       carry out the intention of the Legislature.'). In interpreting statutes, we seek
       'to avoid constructions that are illogical, unreasonable, or inconsistent with
       common sense.' Marriott Emps., 346 Md. at 444-45, 697 A.2d at 458-59
       (quoting Frost v. State, 336 Md. 125, 137, 647 A.2d 106, 112 (1994)). Our
       interpretation should seek to avoid constructions that render any 'word, clause,
       sentence or phrase' of a statute meaningless. Montgomery Cnty. v. Buckman,
       333 Md. 516, 524, 636 A.2d 448, 452 (1994) (citations omitted). In Marriott
       Employees, we explained that, when a statute is ambiguous,

              "'courts must consider not only the literal or usual meaning of
              the words but also the meaning of words in light of the statute
              as a whole and within the context of the objectives and
              purposes of the enactment. Common sense must guide us in our
              interpretation of statutes .... [T]he Court may not insert or omit
              terms to make a statute express an intention not reflected in the
              statute's original form.'

       "Marriott Emps., 346 Md. at 444-45, 697 A.2d at 458-59 (citations omitted)."




                                            - 10 -
       Viewing the statute as a whole, it clearly contemplates that most claims against a

decedent's estate will be monetary. ET § 8-104 addresses the presentation of claims. "The

claimant may deliver or mail to the personal representative a verified written statement of

the claim indicating ... the amount claimed." ET § 8-104(b). ET § 8-104(c) presents the

form of claim in cases where it is filed with the register. In part, subsection (c) reads: "The

below-named creditor certifies that there is due and owing by... deceased, in accordance with

the statement of account attached ... the sum of [state amount]."            The Henderson

Commission comment to present ET § 8-104(c) states that the form is "applicable for the

filing of all claims with the Register." See Maryland Code (1974), ET § 8-104, Comment

to Former Article 93, § 8-104.

       This Court, however, has rejected a contention that § 8-103(a) applies exclusively

to monetary claims. Lowery v. Hairston, 73 Md. App. 189, 533 A.2d 922 (1987), was an

action for specific performance against the personal representative of a decedent who had

entered into an option agreement with optionees, the Lowerys, for the purchase of realty by

the latter. Under the contract, the Lowerys had thirty days to exercise the option after notice

from the personal representative of the optionor's death. Ultimately, this Court, reversing

the trial court, held that the option was timely exercised and that the specific performance

action was timely filed against the estate. Relevant here is that this Court first rejected an

alternative argument by the Lowerys that "an interest in real property is not subject to" § 8-

103(a) assertedly because Title 8 of the Estates and Trusts Article applied only to monetary


                                            - 11 -
claims. This Court rejected the attempt to draw a line between real and personal property,

pointing out that the 1969 revision of the testamentary law made all property of a decedent

pass directly to the personal representative who holds legal title for administration and

distribution. ET § 1-301.1

       An action to quiet title against an estate, predicated on adverse possession, is not like

a specific performance action against an estate. The latter rests on a contract made by the

decedent or personal representative and is an in personam claim. The former rests on title

arising from the plaintiff's (wrongful) conduct and the absence of an assertion of rights by

the record owner. It is an in rem action. See Maryland Code (1974, 2010 Repl. Vol.), § 14-

108 of the Real Property Article.2

       1
        ET § 8-103 came into play in Lowery indirectly. The specific performance claim
arose after the death of the decedent and was against the estate. It was governed by § 8-
104(d) which recognized that, under those circumstances, no claim need be filed but any
action brought was to be filed within the time for filing claims set forth in § 8-103.
       2
           Section 14-108 reads:

       "§ 14-108. Quieting title.

               "(a) Conditions. – Any person in actual peaceable possession of
       property, or, if the property is vacant and unoccupied, in constructive and
       peaceable possession of it, either under color of title or claim of right by
       reason of his or his predecessor's adverse possession for the statutory period,
       when his title to the property is denied or disputed, or when any other person
       claims, of record or otherwise to own the property, or any part of it, or to hold
       any lien encumbrance on it, regardless of whether or not the hostile
       outstanding claim is being actively asserted, and if an action at law or
       proceeding in equity is not pending to enforce or test the validity of the title,
       lien, encumbrance, or other adverse claim, the person may maintain a suit in
                                                                                  (continued...)

                                            - 12 -
       Consistent with the distinction that we have drawn above is Hamilton v. Caplan, 69
Md. App. 566, 518 A.2d 1087 (1987). It involved disputes between the estate of an

accountant and his surviving sister that were the subject of a jury trial on issues on which

the trial court's declaratory judgment was based. One dispute involved the sum of $16,870

which the jury found had been given by the claimant to her brother for investment on

her behalf, but the trial court declared that claim was barred by ET § 8-103. This Court

affirmed, reasoning:

              "In the case sub judice, the appellant claimed that the money given to
       the decedent by the appellant for investment belonged to her and was never
       a part of the decedent's estate. Accordingly, the appellant asserts that the
       claim could not be barred by the Estates and Trusts Article since no claim was
       ever made against the estate. In order to evaluate the appellant's theory, it is
       necessary to first define what is meant by a 'claim against an estate of a
       decedent.'

              "Although Maryland has never specifically construed the term 'claim'
       within the meaning of the statute sub judice, it has been defined generally in
       other jurisdictions having statutes similar to Maryland. For example:




       2
        (...continued)
       equity in the county where the property lies to quiet or remove any cloud from
       the title, or determine any adverse claim.

              "(b) Proceeding. – The proceeding shall be deemed in rem or quasi in
       rem so long as the only relief sought is a decree that the plaintiff has absolute
       ownership and the right of disposition of the property, and an injunction
       against the assertion by the person named as the party defendant, of his claim
       by any action at law or otherwise. Any person who appears of record, or
       claims to have a hostile outstanding right, shall be made a defendant in the
       proceedings."

                                            - 13 -
              "'The word "claims," as used in non-claim statutes, has been
              construed to mean debts or demands of a pecuniary nature that
              could have been enforced against the deceased in his lifetime
              and could have been reduced to a simple money judgment. The
              phrase "debts or demands" has also been construed to include
              claims of creditors that could be enforced in equity. ...'

              "Appellant's claim for the return of the money she gave her brother to
       invest is barred by the nonclaim statute. With this claim, appellant stands in
       the shoes of a creditor. The claim is a demand of a pecuniary nature which
       could have been enforced against the decedent in his lifetime."

Id. at 588-89, 518 A.2d at 1098 (citations omitted).

       Although the claimant in Hamilton attempted to argue that the fund entrusted for

investment was her property, money is fungible. It is not specific personalty. Her claim was

based on the duty of her agent to account. Thus, it was an in personam claim.

       ET § 8-103(d) advises what is not included with a claim under § 8-103(a), and it

draws the same type of distinction that we have noted above. It reads:

              "(d) Nothing in this section shall affect or prevent an action or
       proceeding to enforce a mortgage, pledge, judgment or other lien, or security
       interest upon property of the estate."

The Henderson Commission note to present § 8-103(d) explains that it and sections dealing

with claims not yet due and with secured claims "make it clear that the failure of the secured

creditor to file his claim does not impair his right against the security; it only impairs his

right to a [deficiency judgment]. The failure to file a claim has, therefore, the same effect

as an exculpatory clause in a security agreement." Maryland Code (1974), Comment to

Former Article 93, § 8-103, following ET § 8-103, at page 169.


                                            - 14 -
       Thus, the nonclaim statute considers the title to, or ownership of, the security interest,

which was created before death, not to be part of the decedent's estate and is not a claim

against the estate, while the personal covenants to pay the debt create an obligation to pay

that is not limited to the security, is enforceable against all of the debtor's assets, and is a

claim against the estate. Where, as here, the title or ownership of specific property is alleged

to have been fully acquired by an adverse possession before the decedent's death, it would

seem that the assertion of that right is not a claim against the estate.

       We have explained, supra, that adverse possession of fee simple realty ordinarily

creates a fee simple estate in the adverse possessor. But, if one superimposes on that

established law the effect which the Westland estate advocates, anomalies and difficulties

are created. Appellee says that if, after title by adverse possession has arisen, no claim is

filed in an estate that appears of record to have held title during the twenty year period, the

true title reverts to the estate. That sounds very much as if adverse possession creates a

determinable fee. But Maryland law disfavors possibilities of reverter and rights of reentry

for condition broken. See Maryland Code (1974, 2010 Repl. Vol.), §§ 6-101 through 6-105

of the Real Property Article, enacted by Chapter 12 of the Acts of 1974. Appellee's

construction of ET § 8-301 adopts an unsatisfactory policy in an area of the law in which

predictability is desirable.




                                             - 15 -
                                     Other Authorities

       Our analysis is also supported by the rationale of the cases described below. Hayes

v. Jayne, 498 S.W.2d 829 (Mo. App. 1973), was an action to quiet title to realty brought by

the executor of a deceased mother's estate against her son and daughter-in-law. In 1940, the

mother had executed a deed of a farm to the son and his wife, in which she reserved a life

estate, but the deed was never recorded prior to the grantor's death in 1970. There was

sufficient evidence to support the trial court's finding that the grantor intended to vest

immediate title in the grantees. The executor also unsuccessfully argued the nonclaim

statute. The Court ruled:

       "The simple answer to that contention is that respondent's suit is not a 'claim.'
       Claims are 'liabilities of the decedent which survive ...' Section 472.010
       RSMo 1969, V.A.M.S. Respondent's suit is not founded upon any liability of
       the decedent. It seeks only to have determined whether the land involved
       belongs to respondent or the estate. Having found delivery of the deed in
       1940 respondent was at that time vested with the remainder interest in the real
       estate to become effective upon grantor's death. Grantor's life estate in the
       property terminated upon her death. The real estate involved was not an asset
       of decedent at the [time] of her death, nor an asset of the estate."

Id. at 832.

       Similar is Kendall v. Kendall, 171 Kan. 222, 231 P.2d 212 (1951), also an action to

quiet title. It was brought on behalf of an incompetent person to whom the property had

been conveyed outright by his grandfather in 1915. The disabled person's mother was

appointed his guardian in 1929. In 1944, she executed, in her individual capacity, a deed

to the defendants of the subject land. The mother died in 1948. One contention of the


                                            - 16 -
defendants was that the claim was properly against the mother's estate and was barred by the

nonclaim statute. Rejecting that argument, the court held:

               "Defendants contend that plaintiff's action is barred by G.S. 1949, 59-
       2239, because he did not present a claim against the estate of Ethel Kendall
       within the stated nine-months period for allowance of claims. Since plaintiff
       does not claim title to this land as an heir of Ethel Kendall, by virtue of any
       contractual relationship with her, or on the theory that she held the title in trust
       for the plaintiff, it seems clear that this action attempts neither to take from nor
       add to the estate of Ethel Kendall and as a consequence, the probate court
       would have no jurisdiction over the subject matter of the action. This is
       nothing more than an action in ejectment and to quiet title in the plaintiff as
       against the claim of the defendants under a deed executed by Ethel Kendall as
       grantor in her individual capacity attempting to convey property in which she
       had no interest, which deed casts a cloud upon the plaintiff's title."

Id. at 224, 231 P.2d at 214.

       The rule that we apply here is also consistent with the policy of the Uniform Probate

Code (1969, 2010 Rev.), § 1-201(6) which defines "Claims," but states that the "term does

not include ... demands or disputes regarding title of a decedent or protected persons to

specific assets alleged to be included in the estate."

       For these reasons, we hold that Nimro's action to quiet title is not barred by the

nonclaim statute.

                                               II

       The appellee estate also argues that Counts I and II of the complaint should have been

dismissed because their allegations are general and conclusory and fail to state facts showing

that Nimro has rights based on adverse possession or prescription. The circuit court,

however, did not rule on this ground, and we decline to do so in the first instance. The trial


                                             - 17 -
court has a discretion to grant leave to amend, even if a complaint is deficient as a pleading.

We shall not presume to exercise that discretion.

                                              III

       The appellee has moved to strike the four page appendix included in the appellant's

reply brief. That motion is granted. The appendix is discovery material that is not part of

the record.

                                                     JUDGMENT OF THE CIRCUIT
                                                     COURT FOR ANNE ARUNDEL
                                                     COUNTY VACATED AND CASE
                                                     REMAN D E D FOR FURTHER
                                                     P R O C E E D I N G S N O T
                                                     INCONSISTENT WITH THIS
                                                     OPINION.

                                                     COSTS TO BE PAID 90% BY
                                                     APPELLEE AND 10% BY
                                                     APPELLANT.




                                            - 18 -